Citation Nr: 0737770	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  01-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine disability from October 26, 1991 to 
May 22, 1995.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbar spine disability from May 23, 1995. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of cervical spine injury.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals left foot and left great toe injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Cleveland, Ohio, that 
granted service connection for lumbar spine disability, rated 
20 percent disabling from October 26, 1991 to May 22, 1995 
and 40 percent from May 23, 1995, and residuals of cervical 
spine injury, and residuals of left foot and left great toe 
injury, each rated 10 percent disabling from October 26, 
1991.  The veteran has disagreed with the initial ratings 
assigned for each service-connected disorder and has 
perfected a timely appeal to the Board.  As he is appealing 
the initial evaluations, the issues have been framed as 
denoted on the title page of this decision. See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The veteran was afforded a personal hearing at the RO in May 
1993, and before the undersigned Veterans Law Judge sitting 
at Cleveland, Ohio in April 2006.  The transcripts are of 
record.  This case was remanded by decisions of the Board 
dated in July 2003 and July 2006.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected orthopedic disabilities are more severely 
disabling than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  

Review of the record discloses that following personal 
hearing in April 2006, the case was remanded for reasons that 
included scheduling the veteran for examinations to ascertain 
the status of the service-connected orthopedic disorders.  
There is documentation of record that the examinations were 
scheduled in January 2007.  There is a subsequent Report of 
Contact dated in January 2007 noting that the veteran failed 
to report for compensation and pension examinations, although 
it does not appear he was contacted by phone at that time.  
In the Informal Hearing Presentation dated in August 2007, 
the representative avers that it is not apparent as to 
whether or not the veteran actually received notice of the 
scheduled examinations as there is no evidence in the claims 
folder to this effect.  The Board agrees that notification of 
the date, time and place of the scheduled examination is 
unclear, and is of the opinion that the appellant should be 
provided another opportunity to report for VA compensation 
examination.  The claims folder reflects that he has not had 
a VA examination for compensation purposes since May 2000, 
and no VA outpatient clinical data beyond 2002 is of record.  
Therefore, current orthopedic and neurological examinations 
are indicated to assess the current status and extent of 
disability associated with the service-connected low back, 
neck and left foot disabilities. See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Board would emphasize to the appellant that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, the claim will be rated based on the evidence or 
record. See 38 C.F.R. § 3.655 (2007).  In order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the RO should advise the appellant by letter of 
the consequences of failing to report for examination 
pursuant to 38 C.F.R. § 3.655 (2007).

Review of the record discloses that the appellant received VA 
outpatient treatment in the past.  The most recent request 
for such records dates through June 14, 2005.  Therefore 
outstanding VA records dating from June 15, 2005 should be 
requested and associated with the claims folder.  
Additionally, the appellant testified that he had seen 
private doctors for orthopedic complaints over the years, 
including Bedford Medical and Kaiser.  With appropriate 
authorization, these records should also be secured.  

The Board observed that in a statement dated in May 2001, the 
appellant related that he had received VA vocational 
rehabilitation since 1995.  This information might prove 
helping in determining the degree of orthopedic 
symptomatology over the years and should also be retrieved.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted 
and requested to provide the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and private, 
including Bedford Medical and 
Kaiser, who have treated him for 
service-connected orthopedic 
disability since discharge from 
active duty.  After securing the 
necessary authorizations, the RO 
should request copies of all 
identified records and associate 
them with the claims file, if not 
already of record.

2.  All VA clinical records dating 
from June 15, 2005 should be 
retrieved and associated with the 
claims folder.

3.  A copy of the veteran's 
vocational rehabilitation folder 
should be secured and associated 
with the claims folder.  

4.  The veteran should be scheduled 
for VA orthopedic and neurologic 
examinations.  The claims file and 
a copy of this remand must be made 
available to the examiners for 
review, and the examination reports 
should include discussions of the 
veteran's documented medical 
history and assertions.  All 
indicated tests and studies should 
be conducted, and any consultations 
deemed necessary should be 
accomplished.  The reports of the 
examination should be comprehensive 
and include detailed accounts of 
all manifestations of the service-
connected low back, neck and left 
foot and great toe disabilities.  
The examiners should indicate 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with each service-
connected disability.  In addition, 
the examiners should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiners should express such 
functional loss in terms of 
additional degrees of limitation of 
motion (beyond that clinically 
shown).

The reports and opinions should be 
set forth in detail.  Each examiner 
should indicate whether or not the 
claims folder was reviewed.

5.  The veteran should be advised 
by letter of the consequences of 
failure to report for examination.

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If the 
reports are insufficient, or if 
any requested action is not taken 
or is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

